Title: To James Madison from John Street, 15 December 1804
From: Street, John
To: Madison, James


SirFayal December the 15th. 1804
The remot[e]ness of this Island deprives me of the honor of frequent correspondence with you not affording me any subject interesting to the Government of the United States, when occasion presents it self of being of any utility to its Citizens I embrace it with alacrity to give proofs of my attachment to it. On the 27th. of Last October the Ship Shepherdess of New york on return there from Nants put in here in distress having on board the following passengers.

Made. Tureau wife of the General with her two children
Mr. Petry Secretary of the French Legation formerly Consul in Charleston and Philadelphia
Mr. De Cabre Second Secretary
Mr. Le Quesne brother of Made. Tureau and named private secretary to the General
Mr. and Mrs. Maury of Martinique
Mr. Collet formerly of Aux Cayes well known as one of the Councel that framed the Constitution of S. Domingo Toussaint


Mr. Appleton
}
of the United States


Mr. Proctor


Mr. West

Mr. Monefelo a Danish Merchant
When the Capn. put in here he informed me that he sailed from the Port of Nantes on the 25th. of Last September, that he got clear of the Bay of Biscay with a fair wind, but that since he met with nothing but contrary gales and bad weather with more or less violence till he made this Harbour; it appeared that there had been considerable cabaling on board among the passengers that occasioned frequent disturbances and which has given rise to the major part of them remaining in this Island.
Upon the application of the Captain to me I gave him every aid in the refiting of his vessel to meet the necessary disbursements I caused the cargo of Salt to be disposed of, a cargo that formed part of the complaint of the passengers; I endeavour to reconcile all differences existing, and to obviate any recurring on their continuing the voyage; on that point I gave them every satisfaction on their frequent enquiries. Mr. Petry in particular distinguished by his petulancy and solicitude respecting the State of the Vessel; he always acquainted me that it was his intention as also that of the other persons appertaining to the French Legation to embark and I was anxious in meeting their wishes relative to the out fit of the Vessel. Every thing was in a state of forwardness when Made. Turreau required that 37 packages consigned to the House of Roussy & Rouillet of New york and which she claimed as hers should be Landed from the ship; I did not think myself sufficiently authorised to do it of myself, but as she proved them her property before the Island, and he requiring it; they were accordingly brought on shore, it was then reported that she did not intend to reimbark; but the French Agent here notified to me that she would continue her Voyage in the Ship. I informed him that the Captain was ready to receive her⟨;⟩ and that she would have every accommodation; it appears now that she has Protested against the Captain, owners &e. of the Ship claiming the reimbursement of her passage money and damages in which she is seconded by Mr. Collet who resides with her; Mr. Petry always continued to express his intention of embarking, observing that his mission required his speedy arrival in the United States; and he had even requested of me to Lay in a few stores for him, but he also altered his mind and protested after the exemple of the others⟨;⟩ it appeares also, that either from persuasion⟨;⟩ or other motives none of the passengers reimbark excepting Mr. West.
I judged it proper, Sir, to give you this information to acct. to you in some measure for their stay here; they impute it to their dislike to the Captain, perhaps it may be more ⟨justly⟩ attributed to versality [sic] of some secret motives since the ship leaves this port perfectly repaired and well supplied.
Permit me, sir, to express to you the satisfaction I shall always feel in promoting with my little means the rapid progress of the United States to emenence among Nations; and to assure you of my devotedness to its Government.
I avail myself of this occasion also to express to you the sentiments of respect and high consideration with which—I have the honor to remain sir your Most humble and Most ob. Servant
J Street
